DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II (Fig 4) in the reply filed on 11/05/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic and claims 1-22 read on the elected species. Based on applicant’s arguments examiner will withdraw the restriction and allow claim 1 and the respective claims that depend from claim 1 to be examined.
Claims 1-22 are presently pending.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract recites a sensor and the components it includes, however it does not disclose an improvement made by the sensor to the art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Integrated Torque and Angle sensor for steering column monitoring with improved performance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 10, the claim recites “the two magnetic field detection coils in each pair, however only a single pair of coils has been introduced and claimed. Therefore, the claim has been rendered indefinite.
Claim 10 recites the limitation “the two magnetic field detection coils in each pair" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drescher et al US20150219163 (hereinafter “Drescher”).
Regarding claim 1, Drescher discloses a torque sensor (See Fig 1) for detecting steering torque of a steel steering column (steering shaft not shown but connects to coupling portions 8 and 8’), the torque sensor comprising: a magnetic field generating element (permanent magnetization-3 includes magnetized portions 3a and 3b), configured to generate a magnetic 
Regarding claim 2, Drescher discloses the magnetic field generating element (permanent magnetization-3) and the magnetic field detection element (magnetic sensors- 7 and 7a) ) are arranged to face the steering column (See Fig 1).
Regarding claim 3, Drescher discloses the magnetic field generating element (permanent magnetization-3) and the magnetic field detection element (magnetic sensors- 7 and 7a) are arranged to face the steering column, and arranged to be substantially perpendicular to a central axis of the steering column (See Fig 1).
Regarding claim 17, Drescher discloses the base plate (rolling body-15) comprises two or more base plates (See Fig which shows two respective sides on the shaft), arranged around the steering column and connected to each other by a flexible electrical cable (ring-4 and 4a).
Regarding claim 19, Drescher discloses a steering column active steering state monitoring system (See Fig 1), comprising the torque sensor as claimed in claim 1, and a data processing unit (evaluation unit-6 and 6a) configured to determine a steering torque of the steering column on the basis of an output signal of the torque sensor. (See Paragraph 0033-0038)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al US20150219163 (hereinafter “Drescher”) view of Campbell et al US 20140184210 (hereinafter “Campbell”).
Regarding claim 4, Drescher discloses the torque sensor according to claim 1.
However, Drescher fails to disclose the magnetic field generating element comprises a magnetic field generating coil, and the magnetic field detection element comprises at least one pair of magnetic field detection coils arranged on two opposite sides of the magnetic field generating coil. Campbell discloses disclose the magnetic field generating element (both magnetic flux device -22 and excitation coil-16 generate a magnetic field) comprises a magnetic field generating coil (See Fig 1 and 3-4), and the magnetic field detection element (detector-20) comprises at least one pair of magnetic field detection coils (multiple detectors-20 positioned on multiple sides of coil-16 and is also positioned on opposite sides of device-22 as shown in figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.
Regarding claim 5, Drescher discloses the torque sensor according to claim 1.
However, Drescher fails to disclose the magnetic field detection element comprises two or more pairs of magnetic field detection coils arranged around the magnetic field generating coil; and wherein the two magnetic field detection coils in each pair are oriented in opposite directions to each other. Campbell discloses the magnetic field detection element (magnetic flux device-22 and excitation coil-16 generate a magnetic field) comprises a magnetic field generating coil (See Fig 1,and 3-4) comprises two or more pairs of magnetic field detection coils (detectors-20) arranged around the magnetic field generating coil (coils-120 are shown being on opposite sides of  device-22 and coils-16); and wherein the two magnetic field detection coils in each pair are oriented in opposite directions to each other (See Fig 1 and 4; wherein the first magnetic field detection element comprises two or more pairs of magnetic field detection coils arranged around the magnetic field generating coil (See Fig 1 and 4, Paragraph 0033) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.
Regarding claim 20, Drescher discloses the torque sensor according to claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.

Claims 6-8, 11-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda US9651437 in view of Drescher et al US20150219163 (hereinafter “Drescher”).
Regarding claim 6, Ikeda discloses an integrated torque and angle sensor (torque steering angle sensor-2) for detecting steering torque and steering angle of a steel steering column (steering shaft-11, See Fig 1), the sensor comprising: a magnetic field generating element (ring magnet-31), configured to generate a first magnetic field, the first magnetic field penetrating the steering column so as to magnetize a steel material thereof (Col 6 line 32-56), a first magnetic field detection element (first magnetic field detecting element-61), configured to detect a first magnetic field change of the magnetized steel material of the steering column (Uses Hall ICS) when the steering column is subjected to torque stress, wherein an output signal of the 
However, Ikeda fails to disclose detecting the first magnetic field change caused by a magnetoelastic effect of the magnetized steel of the magnetized steel material. Drescher discloses detecting the first magnetic field change (magnetic sensors 7,7a) caused by a magnetoelastic effect of the magnetized steel of the magnetized steel material (See Paragraph 0037, See Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Drescher into Ikeda for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.
Regarding claim 7, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic field generating element (magnet-31) and the first and second magnetic field detection elements (detecting elements-61 and 62) are arranged to face the steering column (See Fig 2-6 which show the components facing the steering shaft-11)
Regarding claim 8, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic field generating element (magnet-31) and the first and second magnetic field detection elements (detecting element-61 and 62) are arranged to face the steering column (steering shaft-11) , and arranged to be substantially perpendicular to a central axis (Axis O) of the steering column (See Fig 2); and wherein the second magnetic field is also generated by the magnetic field generating element (Col 10 line 21- Col 11 line 37).
Regarding claim 11, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic driven member (sliding mechanism-7) comprises a detection ring (Col 10 line 21 – Col 11 line 37), surrounding the steering column (steering shaft-11) and being fixed to the steering column in order to rotate together with the steering column, the detection ring having different axial heights and/or widths and/or slopes and/or shapes at different angular positions; the detection ring is made of a magnetizable material (Col 10 line 21 – Col 11 line 37).
Regarding claim 12, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic driven member (sliding mechanism-7) comprises a detection ring (Col 10 line 21 – Col 11 line 37), surrounding the steering column (steering shaft-11) and being fixed to the steering column in order to rotate together with the steering column, the detection ring having different axial heights and/or widths and/or slopes and/or shapes at different angular positions; and the detection ring is made of steel (Col 10 line 21 – Col 11 line 37).
Regarding claim 13, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic driven member (sliding mechanism-7) comprises a detection ring (Col 10 line 21 – Col 11 line 37),, surrounding the steering column 
Regarding claim 14, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic driven member (sliding mechanism-7) comprises a drive gear (slider-71) installed around the steering column (steering shaft-11) so as to rotate together with the steering column, and at least two magnetic driven gears having different numbers of teeth and all being meshed with the drive gear (See Fig 6 which shows portion-710 with protrusions-710a.) (Col 10 line 21 – Col 11 line 37).
Regarding claim 15, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the magnetic driven member (sliding mechanism-7) comprises a drive gear (slider-71) installed around the steering column (steering shaft-11) so as to rotate together with the steering column, and a magnetic rack meshed with the drive gear (See Fig 6 which shows portion-710 with protrusions-710a.) (Col 10 line 21 – Col 11 line 37).
Regarding claim 16, Ikeda discloses the integrated sensor of claim 6.
However, Ikeda fails to disclose a temperature sensor for detecting steering column temperature is also integrated. Drescher discloses a temperature sensor for detecting steering column temperature is also integrated (Paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Drescher into Ikeda for the purpose of increasing detection accuracy. The modification would allow for a decrease in measurement error by taking into account temperature effects during operational use.
Regarding claim 18, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses the base plate (column housing-110) comprises two or more base plates (substrates- 81 and 82), arranged around the steering column (steering shaft-11) and connected to each other by a flexible electrical cable. (See Fig 3, Col 6 line 21-31)
Regarding claim 21, Ikeda in view of Drescher disclose the integrated sensor of claim 6.
Furthermore, Ikeda discloses a steering column active steering state monitoring system (device-1, Fig 1), comprising the integrated torque and angle sensor (sensor-2) as claimed in claim 6, and a data processing unit (controller-20) configured to determine a steering torque and steering angle of the steering column on the basis of an output signal of the integrated torque and angle sensor. (See Col 5 line 20-42)

Claims 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda US9651437 in view of Drescher et al US20150219163 (hereinafter “Drescher”) in further view of Campbell et al US 20140184210 (hereinafter “Campbell”).
Regarding claim 9, the combination of Ikeda in view of Drescher discloses the integrated sensor of claim 6.
However, the combination fails to disclose the magnetic field generating element comprises a magnetic field generating coil, and the first magnetic field detection element comprises at least one pair of magnetic field detection coils arranged on two opposite sides of the magnetic field generating coil. Campbell discloses disclose the magnetic field generating element (both magnetic flux device -22 and excitation coil-16 generate a magnetic field) comprises a magnetic field generating coil (See Fig 1, and 3-4) and the first magnetic field detection element (detector-20) comprises at least one pair (multiple detectors-20 positioned on 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into the combination of Ikeda and Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.
Regarding claim 10, the combination of Ikeda in view of Drescher discloses the integrated sensor of claim 6.
However, the combination fails to disclose the magnetic field generating element comprises a magnetic field generating coil, and the first magnetic field detection element comprises at least one pair of magnetic field detection coils arranged on two opposite sides of the magnetic field generating coil; wherein, in the first magnetic field detection element, the two magnetic field detection coils in each pair are oriented in opposite directions to each other; wherein the first magnetic field detection element comprises two or more pairs of magnetic field detection coils arranged around the magnetic field generating coil; wherein the second magnetic field detection element comprises at least one pair of magnetic field detection coils; and wherein, in the second magnetic field detection element, the two magnetic field detection coils in each pair are oriented in opposite directions to each other. Campbell discloses the magnetic field generating element (magnetic flux device-22 and excitation coil-16 generate a magnetic field) comprises a magnetic field generating coil (See Fig 1,and 3-4), and the first magnetic field detection element (detector -20) comprises at least one pair (coils-120 are shown being on opposite sides of  device-22 and coils-16) of magnetic field detection coils arranged on two 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into the combination of Ikeda and Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.
Regarding claim 22, the combination of Ikeda in view of Drescher discloses the integrated sensor of claim 21.
However, the combination fails to disclose the first magnetic field detection element of the torque and angle sensor comprises two or more pairs of magnetic field detection coils, and the second magnetic field detection element comprises two or more magnetic field detection coils. Campbell discloses the first magnetic field detection element (both magnetic flux device -22 and excitation coil-16 generate a magnetic field) of the torque and angle sensor comprises two or more pairs of magnetic field detection coils (multiple detectors-20 positioned on multiple sides of coil-16 and is also positioned on opposite sides of device-22 as shown in figure 1, paragraph 0033), and the second magnetic field detection element comprises two or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Campbell into the combination of Ikeda and Drescher for the purpose of increasing detection accuracy. The modification would make the sensors more sensitive to torque movement of the steering shaft/column.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855